Citation Nr: 1329358	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-35 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to reimbursement of unauthorized medical 
expenses incurred at Methodist North Surgery Center on 
August 7, 2006 for service-connected left foot hallux 
valgus.

(The issues of entitlement to service connection for right 
foot hallux valgus, to include as secondary to service-
connected left foot hallux valgus, entitlement to service 
connection for a cervical spine disability, entitlement to 
an initial rating in excess of 10 percent for hallux valgus, 
left foot, and entitlement to vocational rehabilitation 
training benefits under the provisions of Chapter 31 of 
Title 38 of the United States Code, are the subjects of 
separate decisions of the Board).


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Memphis, Tennessee.

In February 2009, the Board remanded this matter for 
additional actions. 

The appeal is REMANDED to the Department of Veterans Affairs 
VAMC in Memphis, Tennessee.  VA will notify the appellant if 
further action is required.


REMAND

The evidence associated with the claims file shows that in 
February 2007, the Veteran submitted a claim for 
reimbursement of unauthorized medical expenses incurred at 
Methodist North Surgery Center on August 7, 2006 for 
service-connected left foot hallux valgus.   In a June 2007 
notice letter, the Veteran was advised that his claim for 
reimbursement was referred to the Memphis VAMC.  In 
correspondence received from the Veteran in July 2007, he 
indicated that he contacted the RO as to the status of his 
claim, and was told to contact the Memphis VAMC.  He stated 
that he was told by a representative at the Memphis VAMC 
that he was not entitled to reimbursement.   

However, after careful scrutiny of the multiple volumes 
associated with this case, the Board unfortunately has not 
been able to locate the decision issued by the Memphis VAMC 
as well as the statement of the case and any additional 
related documentation as to the issue of reimbursement of 
unauthorized medical expenses incurred at Methodist North 
Surgery Center on August 7, 2006 for service-connected left 
foot hallux valgus that is on appeal.

The Board has no choice but to remand this issue to the 
Memphis VAMC to obtain all outstanding records pertaining to 
the Veteran's claim, to include the actual decision, 
statement of the case, the Veteran's notice of disagreement 
and substantive appeal, and any records considered in the 
decision, as well as any VCAA notice provided to the Veteran 
consistent with the Board's February 2009 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Memphis VAMC is requested to 
obtain and associate all records not 
associated with the claims file, to 
include the actual decision that denied 
reimbursement of unauthorized medical 
expenses incurred at Methodist North 
Surgery Center on August 7, 2006 for 
service-connected left foot hallux valgus, 
the statement of the case, the Veteran's 
notice of disagreement and substantive 
appeal, and any medical records considered 
in the underlying decision.
 
2.  Ensure that the Veteran has been 
provided with VCAA compliant notice that 
informed the Veteran of evidence needed to 
substantiate his claim on appeal and that 
all development actions necessary are 
undertaken.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


